Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                    May 4, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station                                                 RECEIVED IN
Austin, TX 78711                                           COURT OF
                                                                 OF CRIMINAL APPEALS
                                                                    CRIMINAL AF

                                                                 MAY 07 2015
        Re:   Timothy Earl Simmons
              v.Texas                                          Abel Aeosta, Gier
              No. 14-8732
              (Your No. WR-82,149-01)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,




                                           Scott S. Harris, Clerk